Exhibit 10.56

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into effective as of 4:30 p.m. Eastern time on December 14, 2015
 (“Effective Time”), by and between DDR-SAU South Square, L.L.C., a Delaware
limited liability company (“South Square Seller”), DDR-SAU Durham Patterson,
L.L.C., a Delaware limited liability company (“Patterson Place Seller”), DDR-SAU
Wendover Phase II, L.L.C., a Delaware limited liability company (“Wendover
Village II Seller”), DDR-SAU Salisbury Alexander, L.L.C., a Delaware limited
liability company (“Alexander Pointe Seller”), DDR-SAU Winston-Salem Harper
Hill, L.L.C., a Delaware limited liability company (“Harper Hills Seller”),
DDR-SAU Greer North Hampton Market, L.L.C., a Delaware limited liability company
(“North Hampson Seller”), DDR-SAU Nashville Willowbrook, L.L.C., a Delaware
limited liability company (“Willowbrook Seller”), DDR-SAU South Bend Broadmoor,
L.L.C., a Delaware limited liability company (“Broadmoor Seller”), DDR-SAU
Oakland, L.L.C., a Delaware limited liability company (“Oakland Seller”),
DDR-SAU Waynesboro, L.L.C., a Delaware limited liability company (“Waynesboro
Seller”), and DDR-SAU Pasadena Red Bluff Limited Partnership, an Illinois
limited partnership (“Kroger Junction Seller”), each with an office at c/o
Teachers Insurance and Annuity Association of America, 730 Third Avenue, New
York, New York 10017 (each, individually, a “Seller” and collectively,
“Sellers”), and AHP ACQUISITIONS, LLC, a Virginia limited liability company,
with an office at 222 Central Park Avenue, Suite 2100, Virginia Beach, Virginia
23462 (“Purchaser”).

RECITALS:

A.Sellers and Purchaser entered into that certain Purchase and Sale Agreement
dated as of December 3, 2015  (the “Purchase Agreement”) regarding the
Properties (as defined in the Purchase Agreement).

B.Sellers and Purchaser have agreed to modify the Purchase Agreement as set
forth in this Amendment.

NOW THEREFORE, for Ten Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Purchaser agree as follows:

1.Defined Terms.  Capitalized terms contained but not defined in this Amendment
shall have the meanings ascribed to such terms in the Purchase Agreement.

2.Closing Date.  All of the text in the first sentence of Section 5.1 of the
Purchase Agreement is deleted in its entirety and is replaced with the
following:

The closing of the transaction contemplated by this Agreement (the “Closing”)
will occur through an escrow with Escrow Agent, no later than 1:00 P.M. EST on
January 14, 2016 (the “Closing Date”) or such earlier or later date as is agreed
by the parties.





 

--------------------------------------------------------------------------------

 



3.Expiration of Due Diligence Period; Additional Deposit. Purchaser (i)
acknowledges and agrees that it has reviewed the Property Documents and other
materials pertaining to the Properties and conducted such studies, tests and
inspections as it deemed appropriate to analyze the feasibility of the
acquisition and ownership of the Properties and has determined that the
Properties are suitable for acquisition by Purchaser and (ii) hereby waives any
and all rights Purchaser may have to terminate the Purchase Agreement under
Section 6.4 of the Purchase Agreement.

4.Additional Deposit.  In accordance with Section 3.1(b) of the Purchase
Agreement, Purchaser shall deposit the Additional Deposit with the Escrow Agent
no later than December 16, 2015.

5.Title Objections.  Sellers acknowledge receipt of an Objection Letter with
respect to each Property and, in accordance with Section 8.3 of the Purchase
Agreement, Sellers’ Response Period with respect to all Objection Letters
expires on December 17, 2015.

6.Rents.  Section 11.3(b) of the Purchase Agreement is deleted in its entirety
and is replaced with the following:

“11.3   Rents.    (b)Supplementing subsection (a) above, additional or
escalation rent based upon: (x) a percentage of sales or (y) tenant’s share of
real estate taxes, operating expenses (including insurance), labor costs, costs
of living indices or porter’s wages (collectively, “Overage Rent”) shall be
adjusted and pro-rated, subject to subsection (iv) below, on an if, as and when
collected basis.  The following shall apply to the extent Overage Rent is billed
on the basis of Sellers’ estimates or an annual budget, which is subject to
subsequent reconciliation and readjustment with each such tenant at the end of
the applicable year:

Notwithstanding anything to the contrary contained herein, Sellers shall be
responsible for the reconciliation of the Overage Rent paid by the tenants for
calendar year 2015 in the ordinary course of their business and there shall be
no credit or charge to the Purchaser for any such amounts.   Purchaser shall use
commercially reasonable efforts to collect any Overage Rent attributable to
calendar year 2015 after Sellers deliver the 2015 reconciliations to the tenants
and to Purchaser.  

Within ninety (90) days following the Closing Date, Sellers shall provide
Purchaser with a reconciliation statement for the portion of the 2016 calendar
year up until the Closing Date, with all necessary supporting documentation, as
to the Overage Rent paid by the tenants for such period.  Such reconciliation
statement shall indicate any difference between the Overage Rent paid by the
tenants (based on each Seller’s annual 2016 budget for real estate taxes and
operating expenses) and the amount that should have been paid by the tenants
through the Closing Date (based on the actual expenses covering such time
period);

If Sellers have collected more on account of such Overage Rent than such actual
amount for such time period (with it being acknowledged that such calculation
shall be made only with respect to actually collected Overage Rent sums for such
time



2

--------------------------------------------------------------------------------

 



period, and not any such sums that may be so receivable from tenants), then the
amount of such difference shall be paid to Purchaser;

If Sellers have collected less from the tenants for Overage Rents than the
actual amounts for such time period, then the amount of such under-collected
Overage Rents shall be paid and delivered to Sellers if, as and when collected.

If, on the Closing Date, there are any unpaid Overage Rents for the month of
Closing (or other period during which the Closing Date occurs) or past due
Overage Rents owing by any tenants for any prior period, Overage Rents collected
by Purchaser after the Closing Date from such tenants will be applied first, to
the actual out-of-pocket third party costs incurred by Purchaser in collecting
such past due Rents; second, to the month of Closing; third to amounts due
Purchaser for periods following the month in which the Closing occurred; and
fourth, to amounts due Sellers for the months prior to the month in which the
Closing occurred.  Purchaser shall be solely responsible for performing any
Overage Rent reconciliations with tenants under the Leases with respect to the
entire calendar year in which the Closing occurs.  Purchaser shall include in
any Operating Expense reconciliations with the tenants under the Leases copies
of any applicable billing statements and invoice back-up provided by Sellers for
operating expenses incurred by Sellers during the period of Sellers’ ownership
of the Properties, and shall use commercially reasonable efforts to collect from
tenants all amounts due to each Seller;

Notwithstanding anything in this Section 11.3(b) to the contrary, the recoveries
and expenses for any Overage Rent for tenants that pay Overage Rent on an annual
basis shall be prorated on an accrual basis as of Closing; and

Any prorations relating to Overage Rent proposed by either party shall be
subject to the other party’s review and reasonable approval.  Upon written
request of either party to the other delivered on or before the earlier of
December 30, 2016 and the date that is twelve (12) months after Closing, Overage
Rent shall be reprorated as of Closing.”

7.Final Adjustments After Closing.  Section 11.6 shall be amended such that
wherever the words “sixty (60) days” appear same shall be replaced with the
words “one hundred twenty (120) days”.

8.The Purchase Agreement.  All references in the Purchase Agreement to “this
Agreement” shall be deemed to be the Purchase Agreement as amended by this
Amendment unless the context requires otherwise.

9.No Further Modification. In the event of any inconsistency between the
Purchase Agreement and this Amendment, the terms of this Amendment shall govern
and control. Sellers and Purchaser hereby ratify and confirm the Purchase
Agreement. Except as modified by this Amendment, all terms and conditions in the
Purchase Agreement remain unchanged and in full force and effect.





3

--------------------------------------------------------------------------------

 



10.General Provisions.  Signatures to this Amendment transmitted by e-mail, PDF
or other electronic imaging shall be valid and effective to bind the party so
signing. This Amendment may be executed in counterparts, each of which, when
taken together shall constitute fully executed originals.    This Amendment will
be governed by and construed in accordance with the laws of the State of New
York and shall be binding on and shall inure to the benefit of the parties and
their respective successors and permitted assigns.

11.Interpretation.  Whenever the singular number is used in this Amendment and
when required by the context, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders.  Whenever the
words “include” or “including” are used in this Amendment, they shall be
construed as incorporating, also, “but not limited to” or “without limitation”
unless such words already immediately follow.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole unless otherwise specified.

[Counterpart signatures appear on following pages]

 





4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto, as of the Effective Time.

 

 

    

SELLERS:

 

 

 

 

 

DDR-SAU South Square, L.L.C., a Delaware
limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

DDR-SAU Durham Patterson, L.L.C., a
Delaware limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

DDR-SAU Wendover Phase II, L.L.C., a
Delaware limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

DDR-SAU Salisbury Alexander, L.L.C., a
Delaware limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

DDR-SAU Winston-Salem Harper Hill, L.L.C., a
Delaware limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

DDR-SAU Greer North Hampton Market, L.L.C.,
a Delaware limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer





5

--------------------------------------------------------------------------------

 



 

 

DDR-SAU Nashville Willowbrook, L.L.C., a
Delaware limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

DDR-SAU South Bend Broadmoor, L.L.C., a
Delaware limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

DDR-SAU Oakland, L.L.C., a Delaware limited
liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

DDR-SAU Waynesboro, L.L.C., a Delaware
limited liability company

 

 

By:

/s/ Luke Petherbridge

 

 

Name:

Luke Petherbridge

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

DDR-SAU PASADENA RED BLUFF LIMITED PARTNERSHIP, an Illinois limited partnership

 

 

By:

DDR-SAU Pasadena Red Bluff GP, L.L.C.,

 

 

 

Its General Partner

 

 

 

By:

DDR-SAU Retail Fund, L.L.C., its Sole

 

 

 

Member

 

 

 

By:

DDR Retail Real Estate Limited

 

 

 

Partnership, Its Member

 

 

 

By: DDR IRR Acquisition LLC,

 

 

 

Its General Partner

 

 

 

By:

/s/ Luke Petherbridge

 

 

 

Name: Luke Petherbridge

 

 

 

Title: Chief Financial Officer and

 

 

 

Treasurer

 

PURCHASER’S SIGNATURE ON SEPARATE PAGE





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto, as of the Effective Time.

PURCHASER:

 

AHP ACQUISITIONS, LLC

 

a Virginia limited liability company

 

By:

ARMADA HOFFLER, L.P.

 

 

a Virginia limited partnership

 

 

Sole Managing Member

 

 

By:

ARMADA HOFFLER PROPERTIES, INC.

 

 

a Maryland corporation

 

 

General Partner

 

 

 

 

 

By:

/s/ Eric L. Smith

(SEAL)

 

 

  Eric L. Smith

 

 

  Chief Investment Officer

 

 

SELLERS’ SIGNATURES ON SEPARATE PAGES

7

--------------------------------------------------------------------------------